DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 12/28/20 has been entered.  Claims 1-10 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 12/28/20 has been considered.
4.	The abstract of the disclosure is objected to because it contains legalese (“said”) and exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
5.	The disclosure is objected to because of the following informalities:
● Provide section headings. See 37 CFR 1.77(b)(c)
● On page 3, lines 2-3 the description is unclear as to what is meant by “the electrical machine can be connected to position 2,5”.    
Appropriate correction is required.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Neindre et al. (US 2010/0019709).
A.	As per claims 1 and 10, Le Neindre discloses a method and control module [0007- supervising computer] for controlling a rotary machine of a motor vehicle (Abs), the motor vehicle comprising a thermal drive chain (Fig. 4) comprising a thermal engine (1) which is connected to a gearbox (6) by a clutch (3), the rotary electrical machine (2) being incorporated in the thermal drive chain or in an independent drive chain of the thermal engine, wherein when the clutch is open and the rotary electrical machine is operating in motor mode in order to ensure electric travel of the motor vehicle [0009- correction of oscillations in pure electric drive mode in which clutch is open], the method comprising: 
generation of a set point torque corresponding to a desire of the driver to accelerate [0007- satisfies driver wishes which necessarily includes controlling acceleration of the vehicle; 0034- torque setpoint applied to motor]; 
determination of a pulsed torque for compensation for torque oscillations generated by the traction chain [0034,0035- correction of setpoint torque to compensate for oscillations; 0046- correction signal to be applied to the torque setpoint]; 
combination of the set point torque and the pulsed compensation torque previously determined in order to obtain a resulting modified set point torque [00334,0035- correction made to set point torque to provide corrected set point torque]; and 
application of the resulting modified set point torque to the rotary electrical machine [0049- decreasing/increasing torque applied to electric motor].
B.	As per claim 2, as above whereby the correction signal may be based on reduction ratio [0044- gearbox ratio] and rigidity [0042- stiffness constant of the drivetrain].
C.	As per claim 3, as above whereby rotation speed, alternative component of speed (filtered speed) and gain are taken into consideration [0046, 0047, 0055].
D.	As per claim 4, as above whereby a bandpass filter may be used having a center frequency corresponding to frequency of normal mode of the drivetrain [0047]. 
E.	As per claims 5 and 6, whereby the gain of the alternative component of speed may be predetermined based on at least the driving mode [0055- gain dependent based on clutch open/clutch closed (i.e., EV mode/HEV mode).
F.	As per claim 7, as above whereby the correction signal compensates for oscillations by decreasing/increasing torques to attenuate oscillations [0049].
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Le Neindre et al. (US 2010/0019709) in view of Message et al. (US 2018/0312078).
	As per claims 8 and 9, Le Neindre is applied as above for claim 1.  The claimed invention differs in that variations in the set point torque (driver input command) is pre-filtered.  Message is in the same field of endeavor (controlling vehicle drivetrain) in which input from an accelerator pedal (driver input command) is filtered prior to use in controlling the drivetrain [0081].  Message teaches that the filtering smooths out the driver’s operation of the accelerator pedal to eliminate excessively large changes in torque demand [0081].  One of ordinary skill in the vehicle control arts prior to the effective filing date of the claimed invention would have found it obvious to incorporate similar filtering of the driver input command (set point torque) of Le Neindre based on the teachings of Message because it would have smoothed out the driver’s operation of the accelerator pedal thus eliminating excessively large changes in torque demand (Message- [0081]).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention. 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of vehicle drivetrain control.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661